Appeal by the defend*698ant from a judgment of the County Court, Suffolk County (Toomey, Jr., J), rendered March 5, 2012, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the plea allocution omitted the intent element of attempted burglary in the third degree is unpreserved for appellate review, because the defendant never moved to withdraw his plea of guilty (see People v Pryor, 11 AD3d 565 [2004]). In any event, the defendant’s plea allocution was proper. The record establishes that there was a sufficient factual basis for the plea and that the defendant understood the charges against him (see People v Seeber, 4 NY3d 780, 781-782 [2005]; People v Moore, 71 NY2d 1002, 1005 [1988]). Accordingly, the County Court properly accepted the plea. Dillon, J.E, Balkin, Leventhal and Chambers, JJ., concur.